DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 5), 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 19, (16, 6), (9, 6), 7, (18, 6), (16, 6) of app 16/928,138 (now is US patent US 11423631 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/928,138 (now is US patent US 11423631 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/928,138 (US 11423631 B2) claim 1, 5
1. A method implemented by at least one computing
device, the method comprising:
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained within packaging, the scanner disposed out of the packaging, 

the scan performed by the scanner through the packaging to the physical object disposed within the packaging;

generating, by the at least one computing device, a
three-dimensional digital model of the physical object
based on the received scanning data;


1. A method implemented by at least one computing device the method comprising: 
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained internally within packaging, the scanner disposed externally to the packaging; 





generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data; 





detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model;

generating, by the at least one computing device, color for the three-dimensional digital model based on the
detecting; and

outputting, by the at least one computing device, the
colored three-dimensional digital model via a user
interface.
5. The method as described in claim 1, further comprising: 

detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model; 

generating, by the at least one computing device, color for the three-dimensional digital model based on the detecting; and 

outputting, by the at least one computing device, a colored three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the colored three-dimensional digital model.

identifying, by the at least one computing device, one or more points of a part of the physical object that can move via at least one of a flexing movement or a hinging movement based on the received scanning data; 

modifying, by the at least one computing device, the three-dimensional digital model, the modifying including repositioning a part of the three-dimensional digital model of the physical object based on the one or more points identified of the part of the physical object that can move; and 
outputting, by the at least one computing device, the three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model.


Instant application claims 2
16/928,138 (US 11423631 B2) claim 2
2. The method as described in claim 1, wherein the scan is an X-ray scan.
2. The method as described in claim 1, wherein the scan is an X-ray scan.


Instant application claims 3
16/928,138 (US 11423631 B2) claim 3
3. The method as described in claim 1, wherein the three-dimensional digital model represents the physical object without the packaging.
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.


Instant application claims 4
16/928,138 (US 11423631 B2) claim 4
4. The method as described in claim 1, wherein the physical object has a density that is greater than a density of the packaging.
4. The method as described in claim 1, wherein the physical object has a density that is greater than a density of the packaging.


Instant application claims 5
16/928,138 (US 11423631 B2) claim 6
5. The method as described in claim 1, wherein the
generating includes:

generating an initially colored three-dimensional digital
model having features that correspond to features of the
digital image as colored; and

generating color for at least one portion of the three dimensional digital model that is not colored in the
initially colored three-dimensional digital model to
form the generated colored three-dimensional digital
model.
6. The method as described in claim 5, wherein the generating includes: 

generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and 

generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.


Instant application claims 6
16/928,138 (US 11423631 B2) claim 7
6. The method as described in claim 5, wherein the
generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.
7. The method as described in claim 6, wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.


Instant application claims 8
16/928,138 (US 11423631 B2) claim 8
8. The method as described in claim 5, wherein the
generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as supplying the color for the at least one portion.
8. The method as described in claim 6, wherein the generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion.




Instant application claims 10
16/928,138 (US 11423631 B2) claim 9
10. The method as described in claim 1, wherein the
generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the two-dimensional digital image.
9. The method as described in claim 5, wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the features of the digital image.




Instant application claims 11
16/928,138 (US 11423631 B2) claim 10
11. The method as described in claim 1, further comprising generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query.
10. The method as described in claim 1, further comprising: generating a search query based on the three-dimensional digital model; and receiving a digital image resulting from a search performed based on the search query.




Instant application claims 12
16/928,138 claim (US 11423631 B2) 11
12. The method as described in claim 1, further comprising generating digital content as including the colored three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user.
11. The method as described in claim 1, further comprising generating digital content as including the three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user.




Instant application claims 13
16/928,138 claim (US 11423631 B2) 12
13. The method as described in claim 12, wherein digital image is received via a network from the user that also initiates the generating of the digital content.
12. The method as described in claim 11, wherein a digital image is received via a network from the user that also initiates the generating of the digital content.





Instant application claims 14
16/928,138 claim (US 11423631 B2) 19
14. The method as described in claim 1, further comprising generating digital content as a webpage that includes the colored three-dimensional digital model.
19. The system as described in claim 18, further comprising generating the digital content as a webpage that includes the three-dimensional digital model.






Instant application claims 15, 20
16/928,138 claim (US 11423631 B2) 16, 6
15. A system comprising:
a three-dimensional scanning device disposed out of
packaging and a physical object disposed within the
packaging, 

the three-dimensional scanning device configured to generate a three-dimensional digital model by scanning the physical object disposed within the packaging, 

the scanning of the physical object performed through the packaging; and


16. A system comprising: one or more processors; and a computer-readable storage medium including instructions that are executable by the one or more processors to perform operations including: 

receiving scanning data resulting from a scan by a scanner of a physical object, 


the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging; 






a model coloring system implemented at least partially in hardware of a computing device to color the three dimensional digital model of the physical object using
a two-dimensional digital image of the physical object.
6. The method as described in claim 5, wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.

generating a three-dimensional digital model of the physical object based on the received scanning data; identifying one or more points of a part of the three-dimensional digital model of the physical object 








20. The system as described in claim 19, wherein the
digital content control module is further implemented at least partially in hardware of a computing device to output the digital content including the colored three-dimensional digital model via a user interface.
that move via at least one of a flexing movement or a hinging movement based on the received scanning data; modifying the three-dimensional digital model, the modifying including repositioning the part of the three-dimensional digital model of the physical object based on the one or more points identified; and outputting the three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model.



Instant application claims 16
16/928,138 claim (US 11423631 B2) 9, 6
16. The system as described in claim 15, 
wherein the model coloring system implemented at least partially in the hardware of the computing device to color the three-dimensional digital model of the physical object using the two dimensional digital image of the physical object colors the three-dimensional digital model of the physical object using the two-dimensional digital image of the physical object by:


aligning features of the two-dimensional digital image
with corresponding features of the three-dimensional
digital model;





9. The method as described in claim 5, wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as 


aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the features of the digital image.


	

generating an initially colored three-dimensional digital
model based on the aligning; and


generating color for at least one portion of the three dimensional digital model that is not colored in the
initially colored three-dimensional digital model to
form a generated colored three-dimensional digital
model.
6. The method as described in claim 5, wherein the generating includes: 


generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and 

generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.



Instant application claims 17
16/928,138 claim (US 11423631 B2) 7
17. The system as described in claim 16, wherein the
generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.
7. The method as described in claim 6, wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.





Instant application claims 19
16/928,138 claim (US 11423631 B2) 18, 6
19. A system comprising:
a three-dimensional scanning device disposed out of
packaging and a physical object disposed within the
packaging, the three-dimensional scanning device configured to generate a three-dimensional digital model by scanning the physical object disposed within the packaging, the scanning of the physical object performed through the packaging;





18. A system comprising: 
a three-dimensional scanning device disposed externally to packaging and a physical object disposed internally within the packaging, the three-dimensional scanning device configured to generate a three-dimensional digital model based on scanning data resulting from a scan by the three-dimensional scanning device, the scanning of the physical object performed externally through the packaging; 








a model coloring system implemented at least partially in hardware of a computing device to color the three dimensional digital model of the physical object using
a two-dimensional digital image of the physical object
received from a user via a network; and

a digital content control module implemented at least
partially in hardware of a computing device to generate
digital content as including the colored three-dimensional digital model.
6. The method as described in claim 5, wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.

a feature matching module implemented at least partially in hardware of a computing device to identify one or more points of a part of the physical object that can move via at least one of a flexing movement or a hinging movement based on the scanning data received, and to modify the three-dimensional digital model, the modifying including repositioning a part of the three-dimensional digital model of the physical object based on the one or more points identified of the part of the physical object that can move; and a digital content control module implemented at least partially in the hardware of the computing device to generate digital content as including the three-dimensional digital model and functionality that is user selectable to purchase the physical object from the user, the generation of the digital content initiated by a user input received from the user via a network.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US-20180114264-A1, hereinafter Rafii) in view of Gudmundson et al. (US-20120093367-A1, hereinafter Gudmundson), further in view of Yoon et al. (US-20150172637-A1, hereinafter Yoon)

Regarding Claim 1, Rafii teaches a method implemented by at least one computing device, the method comprising (Rafii, Paragraph [0005], Aspects of embodiments of the present invention relate to systems and methods for the contextual staging of models within a three-dimensional environment):
receiving, by the at least one computing device, scanning data resulting from
a scan by a scanner of a physical object contained within packaging (Rafii,
Paragraph [0011], "The three-dimensional model may be generated by a three dimensional scanner"), 
[[ the scanner disposed out of the packaging, the scan performed by the scanner through the packaging to the physical object disposed within the packaging; ]]
generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data (Rafii, Paragraph [0006], [0012], [0025], generate a three dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner);
detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model (Rafii, Paragraph [0027], [0080], when executed by the processor, cause the processor to detect one of the one or more movable components of the model at least one of the modified positions; the position of the virtual camera in the 3D environment can be kept synchronized with the position of the depth camera in the physical environment, as tracked by, for example, the IMU 118 and based on feature matching and tracking);
[[ generating, by the at least one computing device, color for the three-dimensional
digital model based on the detecting; and ]] 
outputting, by the at least one computing device, the [[ colored ]] three-dimensional digital model via a user interface (Rafii, Paragraph [0013], [0088], The three-dimensional environment may be generated by the three-dimensional scanner; and outputting the three-dimensional model of the physical environment as the three-dimensional environment; the user interface for viewing the scene can be provided so that the shopper can control the view and the arrangement of the object of interest within the three dimensional scene).
	However, Rafii does not explicitly disclose the scanner disposed out of the packaging, the scan performed by the scanner through the packaging to the physical object disposed within the packaging; 
[[ outputting, by the at least one computing device, the ]] colored [[ three-dimensional
digital model via a user interface.]] 
	But Gudmundson teaches the scanner disposed out of the packaging, the scan performed by the scanner through the packaging to the physical object disposed within the packaging (Gudmundson, Paragraph [0048], [0051 ],
[0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies
an X-ray screening process to a piece of luggage 104 <read on packaging>, such
as a suitcase that is located within a screening area of the X-ray scanner 100; the
operator 130 to control motion (e.g., forward/backward and speed) of the
conveyor belt 114 and, as a result, to control the position of the suitcase contents
102 within the screening area of the X-ray scanner 100; In the case of multi view
X-ray image data of the object, the processing takes into account object
shape/geometries in three dimensions. all those views can be used to build a
three dimensional virtual model of the object; For each type of object that the
processing module 200 is capable to identify in the X-ray image on the basis of
object characterization features; it is noted the objects are inside the
package(luggage) and the x-ray scanner are externally scanned through
package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D
modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D
images. Gudmundson provided a way of using scanner scan through the objects that
are inside of the packaging process. Therefore, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention was made
to incorporate external scanner taught by Gudmundson into modified invention of Rafii
such that when creating the 3D modeling, system will be able to use external scanner
scan through the inside objects inside the packaging which increase the flexibility and
add additional functionality to allow user easier to use the system.	
	However, the combination does not explicitly disclose [[ outputting, by the at least one computing device, the ]] colored [[ three-dimensional digital model via a user interface.]] 
But Yoon teaches detecting, by the at least one computing device, features of a digital image
that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional
digital model based on the detecting (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model");
and outputting, by the at least one computing device, the colored three-dimensional digital model (Yoon, Paragraph [0020], acquiring a three-dimensional model based on depth information and a color image for a user of at least one point of view; a selection unit for selecting at least one of a plurality of three-dimensional template models based on a type of output and an application according to utilization of the three-dimensional model).
Yoon and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon
provided a way of coloring the 3D modeling based on the alignment of 2D image.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate coloring based on
alignment between 3D and 2D image taught by Yoon into modified invention of Rafii
such that when creating the 3D modeling, system will be able to dynamically creating
and coloring the 3D image based on the alignment between the 3D image and 2D
image in order to create realistic image during 3D modeling.

Regarding Claim 2, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
The combination further teaches wherein the scan is an X-ray scan (Gudmundson, Paragraph [001 0], The system has an X-ray scanner for scanning with X-rays to generate X-ray image data).

	Regarding Claim 3, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
	The combination further teaches wherein the three-dimensional
digital model represents the physical object without the packaging (Rafii, Paragraph [0139], "Active projection sources can also be classified as projecting static patterns, e.g., patterns that do not change over time, and dynamic patterns, e.g., patterns that do change over time"; it is noted since the modeling does not change overtime, it does not require packaging)

	Regarding Claim 4, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
	The combination further teaches wherein the physical object has
a density that is greater than a density of the packaging (Rafii, Paragraph [0120], "In addition, it is important that each surface patch receive a high enough density of depth measurements").

	Regarding Claim 11, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
	The combination further teaches further comprising generating a
search query based on the three-dimensional digital model and wherein the
receiving the digital image resulting from a search performed based on the search
query (Rafii, Paragraph [0069], "if the user selects a sofa as the model to be staged or makes a request such as "I would like a sofa for my living room," <read on search query> then one or more virtual 3D environments corresponding to living rooms may be automatically selected for staging of the sofa").

Regarding Claim 12, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
	The combination further teaches further comprising generating digital content as including the colored three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user (Rafii, Paragraph [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment").

Regarding Claim 13, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 12.
	The combination further teaches wherein digital image is received via a network from the user that also initiates the generating of the digital content (Rafii, Paragraph [0004], [0088], "The user interface for viewing and editing the three-dimensional scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium").

Regarding Claim 14, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
	The combination further teaches comprising generating digital content as a webpage that includes the colored three-dimensional digital model (Rafii, Paragraph [0004], [0014], "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium" "the rendering the three dimensional scene may include rendering the staged three dimensional model and compositing the rendered three-dimensional model with a view of the scene captured by the color camera of the three-dimensional scanner").

Regarding Claim 15, Rafii teaches a system comprising (Rafii, Paragraph [0020], the present invention, a system includes: a processor):
a three-dimensional scanning device [[ disposed out of packaging and a
physical object disposed within the packaging ]], the three-dimensional scanning device configured to generate a three-dimensional digital model by scanning the physical object disposed within the packaging, the scanning of the physical object performed through the packaging  (Rafii, Paragraph [0011], "The three-dimensional model may be generated by a three dimensional scanner". Paragraph [0006], [0012], [0025], generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner).
However, Rafii does not explicitly disclose disposed out of packaging and a physical object disposed within the packaging; and a model coloring system implemented at least partially in hardware of a computing device to color the three-dimensional digital model of the physical object using a two-dimensional digital image of the physical object.
But Gudmundson teaches scanning device disposed out of packaging and a physical object disposed within the packaging (Gudmundson, Paragraph [0048], [0051 ], [0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object; For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the
package(luggage) and the x-ray scanner are externally scanned through package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D
modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D
images. Gudmundson provided a way of using scanner scan through the objects that
are inside of the packaging process. Therefore, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention was made
to incorporate external scanner taught by Gudmundson into modified invention of Rafii
such that when creating the 3D modeling, system will be able to use external scanner
scan through the inside objects inside the packaging which increase the flexibility and add additional functionality to allow user easier to use the system.
The combination does not explicitly disclose but Yoon teaches a model coloring system implemented at least partially in hardware of a computing device to color the three-dimensional digital model of the physical object using a two-dimensional digital image of the physical object (Yoon, Paragraph [0006], [0026], separate hardware or software processing for removing a background from a subject of a photo or video is necessary. "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model");
Yoon and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon
provided a way of coloring the 3D modeling based on the alignment of 2D image.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate coloring based on
alignment between 3D and 2D image taught by Yoon into modified invention of Rafii
such that when creating the 3D modeling, system will be able to dynamically creating
and coloring the 3D image based on the alignment between the 3D image and 2D
image in order to create realistic image during 3D modeling.

Regarding Claim 19,  Rafii teaches a system comprising: a three-dimensional scanning device [[ disposed out of packaging and a physical object disposed within the packaging ]], the three-dimensional scanning device configured to generate a three-dimensional digital model by scanning the physical object [[ disposed within the packaging ]], the scanning of the physical object performed through the packaging (Rafii, Paragraph [0011], [0006], [0012], [0025], "The three-dimensional model may be generated by a three-dimensional scanner"; generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three dimensional scene; The three-dimensional environment may be generated by a three dimensional scanner);
a model coloring system implemented at least partially in hardware of a
computing device to color the three-dimensional digital model  (Rafii, Paragraph [0004], [0006], "a method for staging a three-dimensional model of a product for sale includes: obtaining, by a processor, a three-dimensional environment in which to stage the three-dimensional model" "electronic retailers typically provide two-dimensional (2D) images as part of the listing information of the product")

of the physical object using a two-dimensional digital image of the physical object received from a user via a network (Rafii, Paragraph [0004], [0088], [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment" "The user interface for viewing and editing the three-dimensional scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium"); and
[[ a digital content control module implemented at least partially in hardware
of a computing device to generate digital content as including the colored three dimensional digital model. ]]
	Rafii does not explicitly disclose but Gudmundson teaches the scan performed disposed out of packaging and a physical object disposed within the packaging (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object; For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the
package(luggage) and the x-ray scanner are externally scanned through
package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D
modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D
images. Gudmundson provided a way of using scanner scan through the objects that
are inside of the packaging process. Therefore, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention was made
to incorporate external scanner taught by Gudmundson into modified invention of Rafii
such that when creating the 3D modeling, system will be able to use external scanner
scan through the inside objects inside the packaging which increase the flexibility and
add additional functionality to allow user easier to use the system.
	The combination does not explicitly disclose but Yoon teaches a digital content control module implemented at least partially in hardware
of a computing device to generate digital content as including the colored three dimensional digital model (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model").
Yoon and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon
provided a way of coloring the 3D modeling based on the alignment of 2D image.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate coloring based on
alignment between 3D and 2D image taught by Yoon into modified invention of Rafii
such that when creating the 3D modeling, system will be able to dynamically creating
and coloring the 3D image based on the alignment between the 3D image and 2D
image in order to create realistic image during 3D modeling.

Regarding Claim 20, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 19.
	The combination further teaches wherein the digital content control module is further implemented at least partially in hardware of a computing device to output the digital content including the colored three-dimensional digital model via a user interface 
(Yoon, Paragraph [0020], acquiring a three-dimensional model based on depth information and a color image for a user of at least one point of view; a selection unit for selecting at least one of a plurality of three-dimensional template models based on a type of output and an application according to utilization of the three-dimensional model).


Claim 5, 6, 7, 8, 10, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US-20180114264-A1, hereinafter Rafii) in view of Gudmundson et al. (US-20120093367-A1, hereinafter Gudmundson), further in view of Yoon et al. (US-20150172637-A1, hereinafter Yoon) as applied to Claim 1 above, and further in view of Huang et al. (US-20160012646-A 1, hereinafter Huang)
Regarding Claim 5, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
The combination further teaches wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model")
Yoon and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon
provided a way of coloring the 3D modeling based on the alignment of 2D image.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate coloring based on
alignment between 3D and 2D image taught by Yoon into modified invention of Rafii
such that when creating the 3D modeling, system will be able to dynamically creating
and coloring the 3D image based on the alignment between the 3D image and 2D
image in order to create realistic image during 3D modeling.
	The combination does not explicitly disclose but Huang teaches 
generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model (Huang, Paragraph [001 0], "In certain embodiments, the processor is configured to calculate color information for the at least one point that is missing from the 3D representation"; [0105],"The system may calculate color information for the at least one point that is missing from the 3D representation. Aspects of these and other processing are described above in connection with at least FIGS. 2A, 2D and 2E").
Huang and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of coloring the 3D modeling based on the alignment of 2D image
interactively for regions of image not colored. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive coloring of images taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically coloring uncolored imager by comparing with the image in order to colored the 3D images completely.
	
Regarding Claim 6, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 5.
	The combination further teaches wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion (Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").
	As explained in rejection of claim 5, the obviousness for combining of coloring of image of Huang into Rafii is provided above.

Regarding Claim 7, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 6.
	The combination further teaches wherein the correspondence is
based on bilateral correspondence of the at least one portion to the different portion (Rafii, Paragraph [0072],  the metadata may include staging information about the weight or mass of an object, that the flexion or deformation of the portion of the scene supporting the object can be depicted. The rendering information includes information about how the model may interact with light and lighting sources within the virtual 3D environment. rendering information about the surface characteristics of the model, including one or more bidirectional <read on bilateral> reflectance distribution functions (BRDF) to capture reflectance properties of the surface of the object).

Regarding Claim 8, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 5.
	The combination further teaches wherein the generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as supplying the color for the at least one portion (Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").
	As explained in rejection of claim 5, the obviousness for combining of coloring of image of Huang into Rafii is provided above.

Regarding Claim 10, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 1.
The combination does not explicitly disclose but Huang teaches wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the two-dimensional digital image (Huang, Paragraph [0080], "the model post-processing may include model or mesh compression" Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points; [0007], In certain embodiments, the processor may minimize an alignment energy between the first 3D distribution of colored points and the second 3D distribution of colored points; [0064], the image may include a two-dimensional (2D) array of pixels, and a third dimension corresponding to depth values associated with the pixels).
Huang and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of compression during the 3D modelling process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate compression taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to use compression process and may reduce and/or simplify mesh data for transmission and/or storage.

Regarding Claim 16, the combination of the combination of Rafii, Gudmundson and Yoon teaches the invention in Claim 15.
The combination further teaches wherein the model coloring system implemented at least partially in the hardware of the computing device to (Rafii, Paragraph [0061], present invention may include other devices for receiving user input, such as a keyboard and mouse, dedicated hardware control buttons, reconfigurable "soft buttons," three-dimensional gestural interfaces, and the Like)
color the three-dimensional digital model of the physical object (Rafii, Paragraph [0100], present invention relate to the use of three-dimensional (3D) scanning that uses a camera to collect data from different views of an ordinary object, then aligns and combines the data to create a 3D model of the shape and color (if available) of the object)
using the two dimensional digital image of the physical object colors the three-dimensional digital model of the physical object using the two-dimensional digital image of the physical object by (Rafii, Paragraph [0115], The scanner systems may include a computer processor or other processing hardware for generating depth images and/or three-dimensional (3D) models of the scene from the data collected by the sensor; [0057], This provides the advantage of allowing the shopper to manipulate the 3D model of the product in a life-like interaction, as compared to the static 2D images):
The combination does not explicitly disclose but Huang teaches aligning features of the two-dimensional digital image with corresponding features of the three-dimensional digital model (Huang, Paragraph [0080], "the model post-processing may include model or mesh compression" Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points; [0007], In certain embodiments, the processor may minimize an alignment energy between the first 3D distribution of colored points and the second 3D distribution of colored points; [0064], the image may include a two-dimensional (2D) array of pixels, and a third dimension corresponding to depth values associated with the pixels);
generating an initially colored three-dimensional digital model based on the aligning (Huang, Paragraph [0007], The processor may align the first 3D distribution of colored points to the second 3D distribution of colored points based on the matching); and
generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form a generated colored three-dimensional digital model (Huang, Paragraph [0010], "In certain embodiments, the processor is configured to calculate color information for the at least one point that is missing from the 3D representation"; [0105],"The system may calculate color information for the at least one point that is missing from the 3D representation. Aspects of these and other processing are described above in connection with at least FIGS. 2A, 2D and 2E").
Huang and Rafii are analogous since both of them are dealing with 3D modeling.
Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of coloring the 3D modeling based on the alignment of 2D image
interactively for regions of image not colored. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive coloring of images taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically coloring uncolored imager by comparing with the image in order to colored the 3D images completely.

Regarding Claim 17, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 16.
	The combination further teaches wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion (Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").
	As explained in rejection of claim 16, the obviousness for combining of coloring of image of Huang into Rafii is provided above.

Regarding Claim 18, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 17.
The combination further teaches wherein the correspondence is based on stereo correspondence of the at least one portion to the different portion (Rafii, Paragraph [0068], The camera may be used to periodically capture images (e.g., in video mode to capture images at 30 frames per second) and the IMU may be used to estimate the distance and direction traveled between images. The distances moved can be used to estimate a stereo baseline between images and to generate a depth map from the images captured at different times; it is noted by comparing between images can find out different portion of the stereo representations on the image(s)).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al.
(US-2012/0093367-A1, hereinafter Gudmundson), and further in view of Yoon et al as applied to Claim 1 above, and further in view of Kanaujia et al. (US-20130250050-A1, hereinafter Kanaujia).

Regarding Claim 9, the combination of the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in Claim 5.
	The combination further teaches wherein the generating includes
[[ linear blend skinning ]] of the two-dimensional digital image to the three-dimensional
digital model (Rafii, Paragraph [0004], [0006], "a method for staging a three-dimensional
model of a product for sale includes: obtaining, by a processor, a threedimensional
environment in which to stage the three-dimensional model"
"electronic retailers typically provide two-dimensional (2D) images as part of the
listing information of the product").
	However, the combination does not explicitly disclose linear blend skinning.
	But Kanaujia teaches wherein the generating includes linear blend skinning
of the two-dimensional digital image to the three-dimensional digital model (Kanaujia,
Paragraph [0090], [0105], [0117], "the initial pose hypotheses are refined. This
may include generation of a coarse 3D human shape model for each pose and
comparing the same to the extracted 3D visual hull obtained in step 5103" "2D
shapes of the silhouette are used in discriminative 3D pose prediction" "Linear
Blend Skinning (LBS) may be used for efficient non-rigid deformation of skin as a
function of an underlying skeleton").
Kanaujia and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Kanaujia provided a way of using linear blend skinning function whiling creating the 3D modeling image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate linear blend skinning taught by Kanaujia into modified invention of Rafii such that when creating the 3D modeling, system will be able to use Linear Blend Skinning function dynamically and accurately linearly regression map between the 2D image and 3D image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180114363 A1	Augmented scanning of 3d models.

US 20180095450 A1	Three - dimensional objects and their formation.
US 20210182983 A1	Method and system for automated generation of a floor joist 2D drawings from a 3D model
US 10878623 B2	Three-dimensional Displays Using Electromagnetic Field Computations
US 20180342109 A1	Determining full-body pose for a virtual reality environment
US 20150348312 A1	Previewing changes on a geometric design
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619